Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4358 Filed 04/24/20 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 AARON GANT, et al.,

       Plaintiffs,                         Case: 2:19-cv-12533

 v.                                        Honorable Sean F. Cox

 FORD MOTOR COMPANY,                       Magistrate Judge David R. Grand

       Defendant.


                     STIPULATED PROTECTIVE ORDER

      In order to preserve and maintain the confidentiality of certain confidential,

commercial and/or proprietary documents and information produced or to be

produced by Ford Motor Company (“Ford”), Plaintiffs or by any party in this action,

the parties, by their undersigned Counsel, Stipulate and Agree that this “Stipulated

Protective Order” be entered as an Order of this Court:

      1.     Documents or information to be produced or provided by Ford,

Plaintiffs or any party in this litigation that contain confidential, commercially

sensitive, private personal information and/or proprietary information may be

designated as confidential by marking or placing the applicable notice “Subject to

Protective Order,” or “Confidential,” or substantially similar language on media

containing the documents, on the document itself, or on a copy of the document, in

such a way that it does not obscure the text or other content of the document.
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4359 Filed 04/24/20 Page 2 of 15




      2.     As used in this Order, the terms “documents” or “information” mean

all written material, electronic data, videotapes and all other tangible items, produced

in whatever format (e.g., hard copy, electronic, digital, etc.) and on whatever media

(e.g., hard copy, videotape, computer diskette, CD-ROM, DVD, by secure electronic

transmission, hard drive or otherwise).

      3.     Documents or information designated as “Subject to Protective Order,”

or “Confidential” or substantially similar language in accordance with the provisions

of this Order (“Protected Documents” or “Protected Information”) shall only be

used, shown or disclosed as provided in this Order. However, nothing in this Order

shall limit a party’s use or disclosure of its, his or her own information designated

as a Protected Document or Protected Information.

      4.     If a receiving party disagrees with the “Protected” designation of any

document or information, the party will notify the producing party in a written letter

and identify the challenged document(s) with specificity, including Bates-number(s)

where available, and the specific grounds for the objection to the designation. If the

parties are unable to resolve the issue of confidentiality regarding the challenged

document(s), the producing party will thereafter timely apply to the Court to set a

hearing for the purpose of establishing that the challenged document(s) or

information is/are confidential. Protected Documents will continue to be treated as

such pending determination by the Court as to the confidential status.


                                           2
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4360 Filed 04/24/20 Page 3 of 15




       5.     Protected Documents and any copies thereof shall be maintained

confidential by the persons authorized to receive the documents pursuant to

paragraph 6 and shall be used only for prosecuting, defending, or attempting to settle

this litigation, subject to the limitations set forth herein.

       6.     Protected Documents shall be disclosed only to “Qualified Persons.”

Qualified Persons are limited to:

              a.     Counsel of Record for the parties, and the parties;

              b.     Paralegals and staff employed by Counsel of Record and

                     involved in the preparation and trial of this action;

              c.     A vendor hired by a party to host data and maintain a database of

                     electronic data or perform other work related to the collection,

                     review or production of documents in the case;

              d.     Experts and non-attorney consultants retained by the parties for

                     the preparation and/or trial of this case, provided that no

                     disclosure shall be made to any expert or consultant who is

                     employed by a competitor of Ford; and

              e.     The Court, the Court’s staff, witnesses, and the jury in this case.

       7.     The receiving party must make reasonable efforts to ensure the

individuals described in paragraphs 6(b), 6(c) and 6(d) above are Qualified Persons.




                                             3
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4361 Filed 04/24/20 Page 4 of 15




      8.     Before receiving access to any Protected Document or the information

contained therein, each person described in paragraphs 6(b), 6(c) and 6(d) above

shall execute a “Written Assurance” in the form contained in Exhibit A, attached

hereto. The receiving party shall retain each such executed Written Assurance and

shall keep a list identifying (a) all persons described in paragraphs 6(b), 6(c) and

6(d) above to whom Protected Documents have been disclosed, and (b) all Protected

Documents disclosed to such persons. Each such executed Written Assurance and

list shall be submitted to counsel for the producing party at the termination of this

litigation or upon Order of the Court requiring production, whichever comes first.

However, for consulting experts who were not designated as testifying experts, the

receiving party may redact the name, address, and signature of the consultant before

disclosing the executed Exhibit A and document list for that person. To the extent

the “Qualified Persons” described in paragraph 6(d) above include privileged non-

testifying expert consultants, the receiving party shall retain each such executed

Exhibit A and shall keep a list identifying (a) all such non-testifying expert

consultants described in paragraphs 6(d) above to whom Protected Documents have

been disclosed, and (b) all Protected Documents disclosed to such persons. In the

event that the producing party seeks to compel the production of each unredacted

and executed Exhibit A for good cause, the receiving party shall submit each

unredacted and executed Exhibit A and list to the Court for in camera inspection.


                                         4
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4362 Filed 04/24/20 Page 5 of 15




Persons described in paragraph 6(b) shall be covered under the signature of Counsel

of Record.

      9.     As the Protected Documents may only be distributed to Qualified

Persons, Qualified Persons may not post Protected Documents on any website or

internet accessible document repository, excepting a vendor hosted review platform

for the sole purpose of reviewing the information for the subject case and not for any

other purpose, and shall not under any circumstance sell, offer for sale, advertise, or

publicize either the Protected Documents and the Confidential information

contained therein or the fact that such persons have obtained the producing party’s

Protected Documents and confidential information.

      10.    To the extent that Protected Documents or information obtained

therefrom are used in written discovery or in the taking of depositions (including

exhibits) or other pretrial discovery or testimony and/or used as exhibits at trial, such

documents or information shall remain subject to the provisions of this Order,

including any transcript pages of the deposition testimony and/or trial testimony

dealing with, referring to or referencing the Protected Documents or information.

Designation of the portion of the transcript (including exhibits) which contains

references to Protected Documents or information shall be made (i) by a statement

to such effect on the record during the proceeding in which the testimony is received,

or (ii) by written notice served on counsel of record in this Litigation within thirty


                                           5
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4363 Filed 04/24/20 Page 6 of 15




(30) business days after the receipt of the final transcript of such proceeding (as used

herein). However, before such thirty (30) day period expires, all testimony, exhibits

and transcripts of depositions or other testimony shall be treated as Protected

Documents.

      11.    If any party disagrees with the designation of all or part of a deposition

transcript designated as “Protected” pursuant to Paragraph 10 above, such party must

notify the designating party in a written letter and identify the testimony (by line and

page designation) and the specific grounds for the objection to the designation. If

the parties are unable to resolve the issue of confidentiality regarding the challenged

deposition testimony, the designating party will thereafter timely apply to the Court

to set a hearing for the purpose of establishing that the challenged deposition

testimony is confidential. The designated deposition testimony at issue, and any

related exhibits, will continue to be treated as a Protected Document pending

determination by the Court as to the confidential status.

      12.    All documents that are filed with the Court that contain any portion of

any Protected Document or information taken from any Protected Document shall

be filed under seal by following the protocols for sealed filings in this Court. The

parties agree that there is good cause and there exist compelling reasons to seal the

requested information. However, if a party believes that documents designated as

Protected Documents cannot or should not be sealed, pursuant to the protocols and


                                           6
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4364 Filed 04/24/20 Page 7 of 15




rules in this Court, then the party wishing to file the materials shall particularly

identify the documents or information that it wishes to file to the producing party, in

writing. The parties will then meet and confer, in a good faith effort to resolve the

dispute. Failing agreement, the party wishing to file the materials must request a

ruling from the Court on whether the Protected Documents in question must be

submitted under seal. The producing party shall have the burden of justifying that

the materials must be submitted under seal. Absent written permission from the

producing party or a court Order denying a motion to seal, a receiving party may not

file in the public record any Protected Documents.

      13.    Within one hundred and twenty (120) days after the conclusion of this

case, counsel for the parties who received Protected Documents, including any

documents that any such party disclosed to any person described in paragraph 6(b),

(c) or (d) above, shall either (a) return to Ford (or the producing party) the Protected

Documents; or (b) securely destroy the Protected Documents and certify such

destruction to Ford (or the producing party) within one hundred and fifty (150) days

after the conclusion of this case.

      14.    Submission to regulatory agency or governmental entity:

             a.     This protective order shall not be construed to prohibit Ford’s

                    disclosure or production of safety-related information to a

                    regulatory agency or governmental entity with an interest in the


                                           7
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4365 Filed 04/24/20 Page 8 of 15




                      safety-related information. Material subject to this protective

                      order may only be disclosed to a regulatory agency or

                      governmental entity with an interest in the safety-related

                      information by Ford, and such disclosure shall be made pursuant

                      to 49 CFR 512 or similar applicable rules.

             b.       If other parties to this protective order have a reasonable belief

                      that certain documents are safety-related and need to be disclosed

                      to a regulatory agency or governmental entity, they are not

                      prohibited from advising the regulatory agency or governmental

                      entity that they believe such documents were produced in this

                      case, however, any disclosure of such documents shall adhere to

                      the procedure described in Paragraph 14(a).

      15.    Inadvertent or unintentional production of documents or information

containing confidential information that should have been designated as Protected

Document(s) shall not be deemed a waiver in whole or in part of the party's claims

of confidentiality.

      16.    The parties may disclose and produce responsive documents to each

other in this litigation, and seek to do so without risking waiver of any attorney-

client privilege, work product or other applicable privilege or protection. As such,




                                            8
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4366 Filed 04/24/20 Page 9 of 15




the parties will adhere to the following procedures with regard to the production of

privileged or protected material, should that occur:

             a.    The production of documents (including both paper documents

                   and electronically stored information or “ESI”) subject to

                   protection by the attorney-client and/or work product doctrine or

                   by another legal privilege protecting information from discovery,

                   shall not constitute a waiver of any privilege or other protection,

                   provided that the producing party notifies the receiving party, in

                   writing, of the production after its discovery of the same.

             b.    If the producing party notifies the receiving party after discovery

                   that privileged materials (hereinafter referred to as the “Identified

                   Materials”) have been produced, the Identified Materials and all

                   copies of those materials shall be returned to the producing party

                   or destroyed or deleted, on request of the producing party. The

                   producing party will provide a privilege log providing

                   information, upon request or if required by the Federal Rules of

                   Civil Procedure and applicable case law, to the receiving party at

                   the time the producing party provides the receiving party notice

                   of the Identified Materials if the materials are responsive in the

                   first instance. If the receiving party has any notes or other work


                                          9
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4367 Filed 04/24/20 Page 10 of 15




                   product reflecting the contents of the Identified Materials, the

                   receiving party will not review or use those materials unless a

                   court later designates the Identified Materials as not privileged

                   or protected.

             c.    The Identified Materials shall be deleted from any systems used

                   to house the documents, including document review databases,

                   e-rooms and any other location that stores the documents. The

                   receiving party may make no use of the Identified Materials

                   during any aspect of this matter or any other matter, including in

                   depositions or at trial, unless the documents have been

                   designated by a court as not privileged or protected.

             d.    The contents of the Identified Materials shall not be disclosed to

                   anyone who was not already aware of the contents of them before

                   the notice was made. The receiving party must take reasonable

                   steps to retrieve the Identified Materials if the receiving party

                   disclosed the Identified Materials before being notified.

             e.    If any receiving party is in receipt of a document from a

                   producing party which the receiving party has reason to believe

                   is privileged, the receiving party shall in good faith take

                   reasonable steps to promptly notify the producing party of the


                                         10
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4368 Filed 04/24/20 Page 11 of 15




                    production of that document so that the producing party may

                    make a determination of whether it wishes to have the documents

                    returned or destroyed pursuant to this Stipulation and Order.

              f.    The party returning the Identified Materials may move the Court

                    for an order compelling production of some or all of the

                    Identified Material returned or destroyed, but the basis for such

                    motion may not be based on the fact or circumstances of the

                    production.

              g.    The disclosure of Identified Materials in this action is not a

                    waiver of the attorney-client privilege, work product doctrine or

                    any other asserted privilege in any other federal or state

                    proceeding, pursuant to the Federal Rules of Civil Procedure, the

                    Federal Rules of Evidence, and/or this Court’s Local Rules.

       17.    No provision of this stipulated order shall constitute a concession by

 any party that any documents are subject to protection by the attorney-client

 privilege, the work product doctrine or any other potentially applicable privilege or

 doctrine. No provision of this stipulated order is intended to waive or limit in any

 way either party’s right to contest any privilege claims that may be asserted with

 respect to any of the documents produced except to the extent set forth herein.




                                          11
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4369 Filed 04/24/20 Page 12 of 15




       18.   In the event that a party produces a document containing confidential,

 commercially sensitive, private personal information and/or proprietary information

 without a confidentiality designation as permitted by this Order, the following

 procedures shall apply:

             a.     The producing party shall, within fourteen (14) days of the

                    discovery of the disclosure, notify the other party in writing. The

                    party receiving such notice shall promptly destroy the document,

                    including any copies it has, or return the document on request of

                    the producing party. Within ten (10) days after such document

                    is returned or its destruction certified, the producing party will

                    produce a new version of any such document that was returned

                    or destroyed, which will contain the appropriate confidentiality

                    designation.

             b.     If the receiving party disputes the producing party’s claim of

                    confidentiality, that party may move the Court to challenge the

                    confidential designation in accordance with Paragraph 4 of this

                    Order. If the receiving party elects to file such a motion, the

                    receiving party may retain possession of the document, but shall

                    treat it in accordance with the terms of the Protective Order

                    pending resolution of the motion. If the receiving party's motion


                                          12
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4370 Filed 04/24/20 Page 13 of 15




                     is denied, the parties shall promptly comply with Paragraph 18(a)

                     of this Order.

              c.     The production of such document does not constitute a waiver of

                     any claim of confidentiality as set forth in this order or any other

                     matter in any other jurisdiction, unless otherwise ordered by the

                     Court.

       19.    This Protective Order may not be waived, modified, abandoned or

 terminated, in whole or part, except by an instrument in writing signed by the parties.

 If any provision of this Protective Order shall be held invalid for any reason

 whatsoever, the remaining provisions shall not be affected thereby.

       20.    After termination of this litigation, the provisions of this Order shall

 continue to be binding. This Court retains and shall have jurisdiction over the parties

 and recipients of the Protected Documents for enforcement of the provisions of this

 Order following termination of this litigation.

       21.    This Protective Order shall be binding upon the parties hereto, upon

 their attorneys, and upon the parties’ and their attorneys’ successors, executors,

 personal representatives, administrators, heirs, legal representatives, assigns,

 subsidiaries, divisions, employees, agents, independent contractors, or other persons

 or organizations over which they have control.




                                           13
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4371 Filed 04/24/20 Page 14 of 15




       This matter having come before the Court by Stipulation and Agreement of

 the parties, and the Court being otherwise fully advised in the premises;

       IT IS ORDERED that the terms stated above in the parties Stipulation and

 Agreement shall serve as a Confidentiality Protective Order in this Case.

 Dated: April 24, 2020                               s/Sean F. Cox
                                                     HONORABLE SEAN F. COX
                                                     United States District Judge


 I STIPULATE TO ENTRY OF THE ABOVE ORDER:



 /s/ Kenneth A. Stern (with consent)           /s/ Brandon M. Pellegrino
 Kenneth A. Stern (P30722)                     Brandon M. Pellegrino (P79112)
 Attorney for Plaintiff                        Attorneys for Defendant




                                          14
Case 2:19-cv-12533-SFC-DRG ECF No. 36, PageID.4372 Filed 04/24/20 Page 15 of 15




                                    EXHIBIT A


       DECLARATION           OF     _______________________________________,

 who hereby declares and certifies, pursuant to 28 U.S.C. § 1746, and under penalty

 of perjury under the laws of the United States of America, that the following

 statements are true and correct:

                                          1.

       I have read the Stipulated Protective Order attached hereto, and I understand

 its terms and meanings.

                                          2.

       I agree that my signature below submits me to the jurisdiction of the United

 States District Court, Eastern District of Michigan, Southern Division, in the above

 captioned case and binds me to the provisions of the Stipulated Protective Order,

 including to all promises undertaken in the Order, as if originally agreed by me.

       Further Declarant sayeth not.



       Executed on this ______ day of _______________________, 2020.


                                        ___________________________________
                                                   DECLARANT




                                          15
